 Case 1:20-cr-00030-BMC Document 14 Filed 04/14/20 Page 1 of 2 PageID #: 43
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MPR:RCH                                           271 Cadman Plaza East
F. #2019R00927                                    Brooklyn, New York 11201


                                                  April 14, 2020

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Ivan Reyes Arzate
                     Criminal Docket No. 20-030 (BMC)

Dear Judge Cogan:

               The parties respectfully submit this written status update to the Court in the
above-captioned matter. In light of the COVID-19 pandemic presently affecting New York
City, the parties respectfully request that the Court adjourn the upcoming status conference
scheduled for April 21, 2020, for 60 days. The parties agree that an order of excludable delay
is appropriate until the next status conference, based on the Court’s previous complex case
designation in this matter and Administrative Order 2020-06. Indeed, the government has
recently produced to defense counsel more than 13,000 pages of discovery material, including
wiretap intercepts and the defendant’s statements to law enforcement officers. The
government continues the process of collecting and reviewing discovery for production to the
  Case 1:20-cr-00030-BMC Document 14 Filed 04/14/20 Page 2 of 2 PageID #: 44



defendant on a rolling basis. An order of excludable delay will also permit the parties to
continue engaging in plea negotiations, in an effort to resolve this case with a disposition short
of trial.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:      /s/
                                                    Michael P. Robotti
                                                    Ryan Harris
                                                    Erin Reid
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000




cc:    Mark DeMarco, Esq.
       Clerk of the Court (BMC) (by ECF)




                                                2
